FOLEY, J.
This is an appeal from an Oregon Liquor Control Commission (OLCC) order canceling petitioner’s Retail Malt Beverage license. The license revocation was based upon the Commission’s finding that petitioner failed to require customers to produce identification cards in violation of ORS 471.130 when there was a reasonable doubt whether they were 21 years of age and that petitioner made liquor available to persons visibly intoxicated in violation of ORS 471.410(3).1 The Commission also found that petitioner violated several regulations promulgated under chapter 845 of the Oregon Administrative Rules which prohibit a licensee from permitting the use of profane or abusive language upon licensed premises or *168permitting minors to consume alcohol on licensed premises.2
Petitioner contends that the OLCC’s findings are not supported by reliable, probative and substantial evidence. We think that no useful purpose would be served by recounting the substantial evidence in support of the Commission’s findings. Suffice it to say that the testimony of the OLCC inspectors who investigated the petitioner’s premises and observed his improper conduct and the testimony of the minors who were served alcoholic beverages by petitioner substantially support the Commission’s findings. ORS 183.480(7)(d). Indeed, the record is replete with evidence pointing to petitioner’s violation of the aforementioned statutes and regulations.
Affirmed.

 ORS 471.130 provides:
"(1) All licensees and permittees of the commission, before selling or serving alcoholic liquor to any person about whom there is any reasonable doubt of his having reached 21 years of age, shall require such person to produce his identification card issued under ORS 471.140. However, if the person has no identification card, the permit-tee or licensee shall require such person to make a written statement of age and furnish evidence of his true age and identity.
"(2) The written statement of age shall be on a form furnished or approved by the commission, including but not limited to the following information:
Date.
I am 21 years of age or over.
Signature
Evidence in support of age and identity:
Driver’s License No._( )
State
Military Record No._
Other _
(Fill in license or card number of any two or more of above).
ORS 471.410(3) provides:
"No person shall give or otherwise make available any alcoholic liquor to a person visibly intoxicated.”


 The Commission found violations of the following Oregon Administrative Rules:
"No licensee shall permit or tolerate any loud, noisy, disorderly, or boisterous conduct, or any profane or abusive language, in or upon his licensed premises.” OAR 845-10-065(2).
"(1) No licensee nor any permittee employed by such licensee shall permit any person under 21 years of age, whether or not accompanied by a parent or guardian:
"(a) To consume any alcoholic beverage upon his licensed premises, whether or not the alcoholic beverage is given to the person under 21 years of age by a parent, guardian, or spouse of legal age.
* * * *
"(c) To enter or remain upon a licensed premises, or a portion of a licensed premises, that has been posted by the Commission as being prohibited to the use of persons under 21 years of age.” OAR 845-10-175(1)(a), (c).